Case: 3:15-cv-00324-jdp Document #: 401-18 Filed: 09/18/20 Page 1 of 5




                  EXHIBIT 18
                Case: 3:15-cv-00324-jdp Document #: 401-18 Filed: 09/18/20 Page 2 of 5




     Wisconsin’s Digital Divide and its
          Impacts on Learning
       As the COVID-19 pandemic spurs Wisconsin schools to undertake an unprecedented exercise in virtual and
    distance learning, districts throughout the state are grappling with how to provide devices and internet access to
     students without them. Data show these children are in both cities and rural areas, and are disproportionately
                                             low-income and students of color.




T
     he COVID-19 crisis threatens to exacerbate the           status in some households, particularly where job
     “digital divide” between students who have fast,         losses or other economic hardships occur.
     reliable at-home internet access and those who do
not. This divide has long been significant, but recent                       Internet Access
events underscore its importance – it now can                 Data collected by DPI’s Digital Learning Survey sheds
determine which students have a seat in their new             light on students’ access to online learning in districts
virtual classroom and which are left to fend for              before COVID-19. In recent weeks, districts made urgent
themselves.                                                   efforts to expand access. However, increased demand
                                                              for internet and device usage -- when entire families
According to 2018 data from the U.S. Census Bureau,
                                                              may be working and learning from home -- could place
nearly 370,000 Wisconsinites – 6.6% of the state
                                                              additional burdens on bandwidth, further reducing
population – did not have an internet subscription in
                                                              access for students. Additionally, economic fallout from
their homes. This included more than 82,000
                                                              the pandemic may mean more families struggling to
Wisconsinites under the age of 18. These students
                                                              afford internet access or even housing.
without reliable internet access risk falling behind in
classes that have moved online, potentially widening          One note of caution in interpreting the data: school
existing racial and socioeconomic achievement gaps.           districts’ response to the survey may in some cases
                                                              come from estimates rather than concrete data. Also, in
While most Wisconsin households have reliable access,
                                                              responding, the districts decided what constituted
home access for all students is far from assured. About
                                                              adequate internet access.
one-third of all school districts report that at least a
quarter of their students do not “have enough internet        DPI survey results collected in 2019 show a difference
access at home to complete homework assignments               in internet access depending on district size, with larger
and other school related activities,” according to survey     districts reporting greater access. Among districts with
data from the Wisconsin Department of Public                  fewer than 500 students, 47% said more than three-
Instruction (DPI).                                            quarters of their students had enough internet access
                                                              at home to complete homework assignments. Among
In this report, we seek to broaden understanding of the
                                                              districts with more than 2,000 students, 80% reported
number and characteristics of students in Wisconsin
                                                              meeting that threshold.
who lack reliable home internet access. Then we look at
strategies implemented both in Wisconsin and                  Most concerning, nearly 10% of districts overall said
elsewhere to help those students.                             fewer than half of their students have adequate internet
                                                              access.
One factor not reflected in the data cited here is how
the COVID-19 pandemic may change internet access

                                                                                                          EXHIBIT
1        Focus | May 2020
                                                                                                           5015
              Case: 3:15-cv-00324-jdp Document #: 401-18 Filed: 09/18/20 Page 3 of 5

                                                           Wisconsin’s average of 6.4% of residents under age 18
                                                           without access. Notably, 13.4% of children in the city of
                                                           Milwaukee lack access to broadband at home, more
                                                           than double the state average.

                                                           While Madison has better-than-average home
                                                           broadband access for its children (5.6%), more than
                                                           22% of children in nearby Cottage Grove don’t have
                                                           broadband at home. Other large cities with sizable
                                                           shares of children without home access to broadband
                                                           include Janesville (12.4%), Beloit (14.7%), and Racine
                                                           (9.7%).

                                                           A racial divide in broadband access is also evident.
                                                           Statewide, 13.6% of black residents and 11% of
                                                           Hispanic/Latinx residents lack broadband access, as
                                                           shown in Figure 2. For white residents, the statewide
                                                           average is 5.8%.

                                                                                 Devices
                                                           The DPI survey also asked districts about which
                                                           students received school-issued devices. In general,
                                                           students were more likely to be assigned portable
                                                           devices as they got older, with middle and high school
                                                           age students most likely to receive them. However,
                                                           15.6% of districts indicated that they don’t assign
                                                           devices at all.
When asked about the reasons for their students’ lack
of internet access, 45.5% of all districts cited cost as   Without district-provided devices, students may have
the reason at least half of their students who were        difficulty accessing online content. Statewide, 3.8% of
without internet lacked access. Lack of internet fiber     children live in households with no computer (even
was another impediment: 33% of small districts said at     including devices such as iPads or smartphones). In
least half of their students lacked access due to their    Milwaukee that share is 9.2%; in Madison it is just
geographic location. Just 8% of large districts said the   1.6%.
same.
                                                           Statewide, 13.4% of black residents have no computer.
Figure 1 uses U.S. Census Bureau data to show              For Hispanic/Latinx residents, 8.3% statewide have no
statewide differences in access to broadband internet      computer.
(i.e. high-speed), which now constitutes the
overwhelming majority of all internet subscriptions. The    Solutions: What Other Districts
bureau defines broadband access as having one of the                   Are Doing
following: broadband such as cable, fiber optic, or DSL;   For students without home internet access, schools and
a cellular data plan; satellite; or a fixed wireless       libraries are vital. But with those closed indefinitely,
subscription. The data include only those who have a       these students may be experiencing what amounts to a
computer in their household, meaning those who lack        complete loss of access.
broadband access are understated.
                                                           Many districts are working to give students the devices
The figure shows that many rural municipalities have       and connectivity they need. Here we focus on the
significant shares of residents under age 18 who lack      state’s largest districts, Milwaukee Public Schools
access, but the problem extends to some cities and         (MPS) and the Madison Metropolitan School District
outer suburbs as well. In fact, some large cities exceed   (MMSD).


2      Focus | May 2020
             Case: 3:15-cv-00324-jdp Document #: 401-18 Filed: 09/18/20 Page 4 of 5

                                                          strategies similar to those employed in Milwaukee and
                                                          Madison. In another peer city, Greensboro, North
                                                          Carolina, the district planned to distribute more than
                                                          5,000 tablets, while also setting up eight school parking
                                                          lots as areas to access WiFi.

                                                          For rural schools, challenges are even greater. While
                                                          most areas of the state technically have broadband
                                                          access, speeds are variable – causing some students to
                                                          seek access to public WiFi from parking lots.

                                                          Another component is face-to-face instruction with
                                                          teachers via video chat. Though MPS, MMSD, and their
                                                          peer districts all have some sort of learning plan in
                                                          place, only some of these districts will enable students
                                                          to meet with their teacher via video chat before the end
                                                          of the academic year. While MMSD’s website
                                                          emphasizes digital contact between students and
                                                          teachers, MPS is focusing instruction around online and
                                                          downloadable content. Columbus, Kansas City,
                                                          Memphis, Raleigh, and Greensboro all offer some level
                                                          of direct, remote teacher interaction for students.

                                                                         The Road Ahead
                                                          From Milwaukee to the state’s far north, schools in
                                                          Wisconsin have had to quickly adapt to the pandemic,
                                                          moving instruction out of classrooms and into the
In both districts, web pages direct families who lack     home. They will soon have some assistance from
access to free Wi-Fi services that can be installed in    federal resources, as DPI plans to quickly disburse to
their homes, though access to the web page for those      school districts 90% of a $175 million appropriation it
families could present a challenge. Madison schools are   will receive from the federal CARES Act. This funding
working to make internet hotspots available and           can be used to “[purchase] educational technology
directing families to community internet access points    (including hardware, software, and connectivity) for
outside their homes, in locations such as parking lots.   students…including low-income students and students
MPS and Madison schools also distributed                  with disabilities.”
Chromebooks to students who did not have a reliable
device for schoolwork.                                    An April 29 plan issued by State Superintendent Carolyn
                                                          Stanford Taylor indicates that direct-to-district funds
MPS provides grade-specific content packets online and    provided by the legislation will be used for general
makes paper packets available at school locations         support as well as access to online instruction, training,
along with grab-and-go meals. Madison schools is          and mental health services. MMSD has indicated its
continuing to operate online through Google Classroom,    share of this appropriation will likely be its “only
a web-based platform for classroom assignments, and       significant federal funding source” from the CARES Act,
using Zoom for online meetings while sending or           though it and other districts may see later
shipping home paper packets for students in grades K-     appropriations from other provisions of the measure.
8.
                                                          For the rest of the academic year – and potentially
Looking elsewhere, peer school districts face similar     longer – the vast majority of 4K-12 learning in
challenges. A look at peer cities including Oklahoma      Wisconsin will take place online. This is a seismic shift
City, Charlotte, Memphis, Cincinnati, Toledo, Kansas      in instruction that districts have had to adopt with
City, Raleigh, and Columbus shows them using a mix of     unprecedented speed.


3      Focus | May 2020
              Case: 3:15-cv-00324-jdp Document #: 401-18 Filed: 09/18/20 Page 5 of 5



Our analysis reveals a need for additional data to show
with greater precision which students need help to
access online learning tools, either because they lack a
device, in-home connectivity, or both. Students with
disabilities and English Learners may face particular
challenges in accessing education in the home. Many
districts, including MPS and MMSD, issued surveys to
families once schools had been closed, while others
have surveyed families previously. Analysis of their
responses may show an imperative to spend additional
funds to purchase and ship devices to students in need
depending on how this crisis evolves.

Much work also will be required to understand how the
pandemic has affected students, whether it has
exacerbated existing disparities, and what can be done
to respond. Until then, some students on the margins –
including both rural and urban students, students of
color, students with disabilities, and English Learners –
could face further hurdles as the digital divide becomes
an even bigger policy challenge.




4      Focus | May 2020
